In re E.B. Ducasse Insurance Agency Inc.; Utica Mutual Insurance Company;—Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 2006-7842; to the Court of Appeal, Fourth Circuit, No. 2010-C-0518.
Stay denied; writ denied. Defendants will have an adequate remedy on appeal. In addition, once the court of appeal denied the writ, any additional remarks or findings are not binding. See Bulot v. Intracoastal Tubular Services, Inc., 02-1035 (La.6/14/02), 817 So.2d 1149.